Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022 has been entered.

Allowable Subject Matter
Claim 16-28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a valve group housable in a duct of an oil filtering assembly for filtering a predefined quantity of oil of an engine of a vehicle, said assembly comprises a heat exchanger, an oil filtering device and a support body, the support body being fixable to the engine comprising said duct, said duct has at least one inlet mouth through which oil flows from the engine and at least one outlet mouth through which the oil flows towards the filtering device, an access mouth through which the valve group is insertable and removable, and has on a side wall which delimits said duct, at least one exchanger mouth through which the oil flows into the exchanger;
 	 wherein the valve group is configured as a cartridge insertable and removable from inside the duct, and extends in length along an axis, comprising: a valve body which extends along the axis axially fixed to the support body; an obturator extending along the axis fitted axially movably in the valve body, a filter opening at the distal end of the obturator through which the oil flows towards the filtering device when the obturator is placed in a second operating configuration and in a venting configuration.   For these reasons, in conjunction with the rest of the structure as claimed in independent claims 16 and 30.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654